                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA                            JS-6

                                 CIVIL MINUTES - GENERAL
 Case No.       2:18-cv-1488-CAS (SK)                                 Date    March 7, 2019
 Title          United States v. Eun Sun Ji



 Present: The Honorable            Steve Kim, U.S. Magistrate Judge
                 Connie Chung                                                n/a
                 Deputy Clerk                                     Court Smart / Recorder
         Attorneys Present for Plaintiff:                   Attorneys Present for Relator:
                  None present                                         None present


 Proceedings:            (IN CHAMBERS) ORDER CERTIFYING
                         EXTRADITABILITY

      Having conducted the extradition hearing in this matter and having
reviewed all documents and memoranda filed by the parties, the Court concludes
that all requirements for the extradition of Eun Sun Ji to the Government of the
Republic of Korea have been met.

      THEREFORE, the Court finds and certifies to the U.S. Secretary of State as
follows:

    1. The Court has subject matter jurisdiction to conduct extradition
       proceedings under 18 U.S.C. § 3184 and General Order 05-07 of the United
       States District Court for the Central District of California.

    2. The Court has personal jurisdiction over the relator because she was found
       in this district when she was arrested on the extradition warrant on or
       about January 18, 2018.

    3. A valid extradition treaty exists between the United States and the Republic
       of Korea. See Extradition Treaty Between the Government of the United
       States of America and the Government of the Republic of Korea, U.S.-S.
       Korea, June 9, 1998, S. Treaty Doc. No. 106-2 (1999). At all relevant times,
       the Extradition Treaty was and is in full force and effect.


CV-90 (10/08)                           CIVIL MINUTES - GENERAL                               Page 1 of 3
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       2:17-cv-4993-JFW (SK)                                   Date   March 7, 2019
 Title          In re: Extradition of Miguel Antonio Molina Benavides


    4. A formal request for the extradition of relator was properly presented by
       the Government of the Republic of Korea to the U.S. Department of State in
       the form of a Diplomatic Note dated October 18, 2016. The documents
       submitted by the Republic of Korea in support of the extradition request
       have all been properly certified by the appropriate authorities and officials
       and contain all the required information.

    5. The relator is wanted by the Government of the Republic of Korea for an
       alleged criminal violation of Article 58(1) of the country’s Act on the
       Control of Narcotics, Etc. The offense for which extradition is sought is
       punishable under the laws of both the United States and the Republic of
       Korea by deprivation of liberty for a period of one year or more, or by a
       more severe penalty, and therefore the offense for which extradition is
       sought qualifies as an extraditable offense under Articles 1 and 2 of the
       Extradition Treaty.

    6. The person appearing in person before the Court is the same Eun Sun Ji
       wanted by the Government of the Republic of Korea as detailed in its
       extradition request.

    7. There is probable cause to believe that the offense for which the relator’s
       extradition is sought by the Republic of Korea was committed by the person
       appearing in person before the Court in these extradition proceedings.

      Based upon these findings, THE COURT HEREBY CERTIFIES that it has
found the relator extraditable to the Republic of Korea. A warrant may issue
upon the requisition of the proper authorities of the Government of the Republic
of Korea for the surrender of the relator according to the terms of the Extradition
Treaty.

      IT IS FURTHER ORDERED that the relator is committed to the custody of
the U.S. Marshal to be detained without bail until her surrender to the
Government of the Republic of Korea can be effectuated.



CV-90 (10/08)                           CIVIL MINUTES - GENERAL                            Page 2 of 3
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA


                                 CIVIL MINUTES - GENERAL
 Case No.       2:18-cv-1488-CAS (SK)                             Date   March 7, 2019
 Title          United States v. Eun Sun Ji


      The Clerk is instructed to forward to the U.S. Secretary of State a copy of
this Order Certifying the Extraditability of the relator, together with a copy of the
hearing transcript and copies of the documents received as evidence (including
the documents comprising the Formal Extradition Papers).

         IT IS SO ORDERED.




CV-90 (10/08)                           CIVIL MINUTES - GENERAL                          Page 3 of 3
